Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by D1 (EP 3 144 694).
 	Regarding D1, a navigation system comprises: 
a first sub navigation system placed at an aeroplane (see D1, Fig. 1, p. [0024], e.g., tracking device 112, and p. [0065]) and a second stationary sub system (see D1, Fig. 1, p. [0025]), 
which first sub navigation system comprises a plurality of radio receivers (see D1, Fig. 1, p. [0024], [0025], and Fig. 5, p. [0051-0065]), which radio receivers is configured to receive signal from a plurality of navigation satellites from at least one system of navigation satellites (see D1, Fig. 1, p. [0024], [0025], and Fig. 5, p. [0051-0065], e.g., tracking device 500, satellite communication transceivers 514), which navigation system comprises at least one processor, which processor is configured to perform calculation of the actual position data based on received signals from radio receivers (see D1, p. [0025], [0066], e.g.,  processor 518 may be configured to change rate 544 for generating and sending position information 520 based on various conditions), which navigation system includes a radio transmitter, which radio transmitter is configured to transmit position data to communication satellites, which communication satellites comprises radio transmitters for transmitting position data to a ground based receiver (see D1, Fig. 1, p. [0026], [0046]); which ground based receiver is configured to perform transmission of position data to the second stationary sub system which second sub system comprises at least one server (see D1, Fig. 4, p. [0046], e.g., search and rescues system satellites 402), which first sub navigation system is configured to be placed at an aeroplane (see D1, Fig. 1, p. [0024], e.g., tracking device 112, and Fig. 5, p. [0051-0065], [0071), 
which first sub navigation system is configured to operate independent of an aeroplane electric system (see D1, Fig. 5, p. [0051-0065], [0071]), which first sub navigation system is configured to be placed at the outside surface of the aeroplane (see D1, Fig. 1, p. [0024], and Fig. 5, p. [0051-0065], [0071], e.g., the tracking device 500 is attached to aircraft 501 on outside 502 of the aircraft 501).
 	Regarding claim 2, D1 discloses the navigation system according to claim 1, wherein the first sub navigation system comprises internal power supply (see D1, p.[0024], and Fig. 5, p. [0051-0065], [0071- 0073], e.g., inside 540 of aircraft 501, e.g., power source 538 located inside 540]).
 	Regarding claim 3, D1 discloses the navigation system according to claim 2, wherein the internal power supply comprises batteries, which batteries are charged by a power line connection to the aeroplane power system (see D1, p.[0024], and Fig. 5, p. [0051-0065], [0071- 0073], e.g., inside 540 of aircraft 501, e.g., power source 538 located inside 540]).


 	Regarding claim 4, D1 discloses the navigation system according to claim 1, wherein the server of the second stationary sub system includes one or more databases, which databases include position data of a number of a number of first sub navigation system (see D1, Fig. 5, p. [0065-0066]) .
 	Regarding claim 5, D1 discloses the navigation system according to claim 1, wherein external customers have to pay for access to position data from one or more of the first sub systems (see D1, Fig. 1, p. [0023]).
 	Regarding claim 6, D1 discloses the navigation system according to claim 1, wherein the system is adapted to transmit a data set indicating that power from the airplane is disconnected to the system, which data set is transmitted together with position data to the communication satellites (see D1, Fig. 5, p. [0069-0071]).
 	Regarding claim 7, D1 discloses a method for operating a system as disclosed in claim 1, wherein the method comprises at least the following steps of operation: 
a: placing a first sub navigation system at an aeroplane (see D1, Fig. 1, p. [0024], e.g., tracking device 112, and p. [0065]); 
b: connecting the first sub navigation system to an external power supply at the aeroplane (see D1, Fig. 5, p. [0051-0065], [0071]); 
c: radio receivers receiving a signal from a plurality of navigation satellites from at least one system of navigation satellites (see D1, Fig. 1, p. [0024], [0025], and Fig. 5, p. [0051-0065], e.g., tracking device 500, satellite communication transceivers 514); 
d: at least one processor performing a calculation of the actual position data based on received signals from radio receivers (see D1, p. [0025], [0066], e.g.,  processor 518 may be configured to change rate 544 for generating and sending position information 520 based on various conditions); 
e: the radio transmitter transmitting position data to communication satellites (see D1, Fig. 1, p. [0026], [0046]);
f: the communication satellites transmitting position data to a ground-based receiver (see D1, Fig. 1, p. [0026], [0046]);
g: the ground-based receiver performing transmission of position data to the second stationary sub system (see D1, Fig. 4, p. [0046], e.g., search and rescues system satellites 402); and 
h: the second sub system performing storing of position data at one or more servers (see D1, Fig. 4, p. [0046], e.g., search and rescues system satellites 402).

The prior art of record (in particular, Adler et al (US 2017/0082455) discloses a method, apparatus, and aircraft tracker system for reporting state information for an aircraft. A state of the aircraft is identified using sensor data received from an aircraft sensor system in the aircraft.

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH TRANG T NGUYEN whose telephone number is (571)270-5248. The examiner can normally be reached M-F 8:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B. Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINH TRANG T NGUYEN/Primary Examiner, Art Unit 2477